DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 5/1/2018, in which claims 10, 12 and 13 were amended.  It is noted that the amendment to the claims filed on 5/1/2018 does not comply with the requirements of 37 CFR 1.121(c) because each claim has not been provided with the proper status identifier. However, in the interest of compact prosecution, the amendment to the claims was entered upon the mailing of the election/restriction requirement mailed 2/5/2021.
	Receipt is also acknowledged of an amendment, filed 7/6/2021, in which claims 1-15 were canceled.  Claims 16-30 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II and the species of (A)(i) Sf-21 cells and the virus comprises Sf-rhabdovirus; (B)(i) RT-PCR, RT-PCR and nested PCR, and quantitative RT-PCR; and (C)(ii) 6-azauridine in the reply filed on 7/6/2021 is acknowledged.
The response indicates that claims 16-23 and 26-30 are readable upon the elected species.
Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021.
Claims 16-23 and 26-30 are under consideration as they read on the elected species.

Information Disclosure Statement

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the foreign reference cited in the international search report has not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The information disclosure statement filed 4/30/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign patent documents #2 and #3 have not been considered, because no copy has been provided in the instant application.


Specification
The substitute specification, filed 9/28/2020, has been entered.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the word “novel” is used at lines 1, 4, 5, 6 and 7.  The term “novel” can be interpreted as a comparison of the invention with the prior art.  The abstract should set forth what is new in the art, and the word “novel” is unnecessary.  It would be remedial to delete the word “novel” in all occurrences.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraph [69] of the substitute specification, filed 9/28/2020.

The disclosure is objected to because of the following informalities:
The substitute specification did not incorporate the text of the amendment filed 5/1/2018.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the established cell line" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 30 refers to “the established cell line,” but claim 16 does not refer to cell lines of any specific kind.  The claims establish that the cells of the method of claim 16 may be established, such as the Sf-21 cells of claim 23, or may be derived from primary cells, such as in claim 21.  The recitation of “the established cell line” in claim 30 is indefinite as it is unclear if applicant intends to further limit the cell line or cell from claim 16 to an established cell line.  It would be remedial to amend the claim to recite, “the obtained cell line is derived from Spodoptera frugiperda or Trichoplusia ni” or “the cell is a Spodoptera frugiperda cell or Trichoplusia ni cell.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of obtaining a Sf-rhabdovirus free cell line derived from Sf-rhabdovirus contaminated Spodoptera frugiperda cells, comprising isolating a cell from Sf-rhabdovirus contaminated Spodoptera frugiperda cells by limiting dilution; combining the isolated cell with a culture medium comprising 6-azauridine to form a first culture composition; incubating the first culture composition under conditions suitable for the cell to grow and divide, thereby generating a multiplicity of cells; removing a portion of the multiplicity of cells or the cell culture media and testing for the presence of absence of a virus; combining at least some of the multiplicity of cells with cell culture medium without an antiviral compound to form a second culture composition; and incubating the second culture composition under conditions suitable for the cells to grow and divide, thereby obtaining a Sf-rhabdovirus free Spodoptera frugiperda cell line, does not reasonably provide enablement for the method with any other type of cell or virus, or without the use of limiting dilution.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: claims 28 and 29 are drawn to a “method for obtaining a virus free cell line derived from a virus-contaminated organism or virus-contaminated cells comprising: isolating a cell from a virus-contaminated organism or from virus-contaminated cells; combining the isolated cell with a cell culture media comprising an antiviral compound to form a first culture composition; incubating the first culture composition under conditions suitable for the cell to grow and divide, thereby generating a multiplicity of cells; removing a portion of the multiplicity of cells or the cell culture media and testing for the presence or absence of a virus; combining at least some of the multiplicity of cells with cell culture media without an antiviral compound to form a second culture composition; and incubating the second culture composition under conditions suitable for the cells to grow and divide, thereby obtaining a virus free cell line,” wherein the antiviral compound is 6-azauridine.
	Breadth of the claims: The claims are broad in that they encompass the isolation of a cell from any organism or cell line to any extent, not limited to the monoclonality provided by limiting dilution.  Further, the claims are broad in that they read on any virus contamination in any type of cell from any type of organism.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification envisions isolating single cells or small group of cells, which are then combined with a nucleoside analog, such as 6-azauridine (e.g., paragraph [54]).  
Example 2 of the specification demonstrates combining isolated Sf-rhabdovirus-infected Sf9 cells with medium containing the combination of ribavirin, 6-azauridine, and vidarabine to form a first culture composition; incubating the first culture composition under conditions suitable for the cell to grow and divide to generate a multiplicity of cells; testing the cells to 
	Example 3 of the specification demonstrates isolating a Sf-rhabdovirus-infected Sf9 cell by limiting dilution; combining the isolated cell with medium containing the 6-azauridine to form a first culture composition; incubating the first culture composition under conditions suitable for the cell to grow and divide to generate a multiplicity of cells; testing the cells to determine the absence of Sf-rhabdovirus; combining at least a portion of the multiplicity of cells with cell culture medium without the antiviral compound to form a second culture composition, and incubating the second culture composition under conditions suitable for the cell to grow and divide.  See also Fig. 2B.  Example 5 demonstrates that the resulting Sf-RVN cell line is a virus-free cell line.
	Predictability and state of the art: Example 2 of the instant specification demonstrates the unpredictability of carrying out the claimed method for Spodoptera frugiperda cells infected with Sf-rhabdovirus when limiting dilution is not used.  Without limiting dilution, a virus free cell line is not obtained upon treatment with an antiviral compound including 6-azauridine.
The prior art teaches that 6-azauridine is not an effective antiviral against all viruses.  Rada (Antiviral action and selectivity of 6-azauridine. Annals of the New York Academy of 1, A2, B1; Newcastle disease, vesicular stomatitis, western equine encephalomyelitis, sindbis, semliki or Mengo (e.g., Table 1).  Rada et al teach that Dengue 2, Lymphotic choriomeningitis, Adeno 5, Reo3, Parainfluenza 3, Polyoma, Fowl plague, Venezuelan equine encephalitis, vaccinia, Japanese encephalitis, Rous sarcoma, encephalomyocarditis, herpes hominis, and Cytomegalo can be inhibited (e.g., Table 1).  However, no evidence is presented that demonstrates that 6-azauridine is a cure for cells or organisms infected with any of these viruses.  
The prior art provides evidence that 6-azauridine is unable to cure cells of virus to produce virus-free cells.  Kim et al (Enhanced inhibition of foot-and-mouth disease virus by combinations of porcine interferon-α and antiviral agents. Antiviral Research, Vol. 96, pages 213-220, 2012) teach that 6-azauridine treatment of cells prior to infection with foot-and-mouth disease (FMDV) is capable of reducing the copy number of viral RNA in the cultured cells; however, levels of viral RNA increase over time in culture (e.g., page 214, left column, 2nd full paragraph; paragraph bridging pages 214-215; Fig. 1).  Pohjala et al (Inhibitors of alphavirus entry and replication identified with a stable Chikungunya replicon cell line and virus-based assays. PLoS ONE, Vol. 6, No. 12, e28923, December 19, 2011, printed as pages 1-13) teach a method comprising isolating a cell from a virus-contaminated CHIKV replicon cell line derived from BHK cells; combining the isolated cell with a cell culture medium comprising 6-azauridine to form a first culture composition; incubating the first culture composition under conditions suitable for the cell to grow and divide, thereby generating a multiplicity of cells; and measuring EGFP levels to determine the amount of virus present in the cells after treatment with 6-azauridine (e.g., page 4, Screening for CHIKV replication inhibitors; page 10, paragraph st and 2nd paragraphs; paragraph bridging pages 555-556; Table 2).  Garcia et al (Quantitative real-time PCR detection of rift valley fever virus and its application to evaluation of antiviral compounds. Journal of Clinical Microbiology, Vol. 39, No. 12, pages 4456-4461, December 2001) teach that 6-azauridine is capable of reducing rift valley fever virus (RVFV) infectious virus titer and the amount of viral genome present in RVFV contaminated Vero cells (e.g., paragraph bridging pages 4459-4460; Table 4; Fig. 2).  Portner et al (Measles virus ribonucleic acid and protein synthesis: Effects of 6-azauridine and cycloheximide on viral replication. Journal of Virology, Vol. 11, No. 1, pages 46-53, January 1973) teach that 6-azauridine is capable of reducing virus yield in measles virus infected AV3 cells (e.g., page 46, Cells and media; page 48, right column, 1st full paragraph to paragraph bridging pages 48-49; Figs. 3-5).  Thus, the prior art teaches that 6-azauridine results in a reduction of certain viruses in cultured cells but does not cure the cells from viral infection or eliminate the virus entirely in order to produce virus-free cells.  Accordingly, one would have recognized the unpredictability in carrying out the claimed method to obtain a virus-free cell line.
	Amount of experimentation necessary: The quantity of experimentation would be large.  One would be required to screen virus contaminated cells for the ability to be cured of viral 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 28 and 29 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Torre et al (Journal of Virology, Vol. 61, No. 1, pages 233-235, January 1987, cited in a prior action; see the entire reference).
Regarding claim 16, De La Torre et al teach a method of obtaining a virus free BHK-21 cell line derived from virus contaminated BHK-21cells, comprising isolating foot-and-mouth disease virus (FMDV)-contaminated BHK-21 cells; combining the isolated BHK-21 cells with a cell culture medium comprising ribavirin, which is an antiviral compound, to form a first culture 
Regarding claim 22, De La Torre et al teach the method where the resulting virus-free BHK-21 cell line is derived from a BHK-21 cell line contaminated with FMDV (e.g., paragraph bridging pages 233-234).
Regarding claim 27, De La Torre et al teach the method where the antiviral compound is ribavirin (e.g., paragraph bridging pages 233-234), which is a nucleoside analog.

Claims 16, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saulnier et al (Molecular Therapy, Vol. 13, No. 1, pages 142-150, January 2006, available online September 12, 2005, cited as reference 9 on the IDS filed 2/5/2021; see the entire reference).
Regarding claim 16, Saulnier et al teach a method of obtaining a virus-free cell line derived from virus-contaminated cells, comprising isolating a poliovirus (PV) contaminated HEp-2 cell; combining the isolated cell with a cell culture media comprising Lipofecatmine 2000 and antiviral siRNA; incubating the cells in culture to allow the cells to divide; removing a portion of the incubated culture and testing for the presence or absence of PV, and further culturing the cells in the absence of the antiviral siRNA to produce a completely cured cell line free of PV (e.g., page 148, left column, last full paragraph; page 148, paragraph bridging columns; page 149, Transfection and infection of cells; Fig. 6).
Cells and viruses).
Regarding claim 26, Saulnier et al teach the method where the testing comprises nested RT-nested PCR (e.g., page 148, paragraph bridging columns; page 149, Virus and viral RNA detection).

Claims 16, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al (Acta Med Okayama, Vol. 41, No. 3, pages 141-143, 1987; see the entire reference).
Regarding claim 16, Ogura et al teach isolating a primary cell from a virus contaminated chicken embryo containing endogenous avian retrovirus; combining the isolated cell with a cell culture medium comprising the anti-viral compound N-methyl-N’-nitro-N-nitroguanidine (MNNG) to form a first culture composition, incubating the first culture composition under conditions suitable for the cell to grow and divide, thereby generating a multiplicity of cells; removing a portion of the culture media (supernatant) and testing for the presence or absence of the endogenous avian retrovirus by measuring the incorporation of the radioactive precursor thymidine monophosphate (3H-TMP) to measure reverse transcriptase activity; subculturing the multiplicity of cells in the absence of MNNG to form a second composition; and incubating the subcultured cells under conditions suitable for the cells to grow and divide, thereby obtaining the CHCC-OU2 virus-free cell line (e.g., pages 141 and 142).
Regarding claim 21, Ogura et al teach the method where the CHCC-OU2 cell line is derived from primary cells obtained from a an avian retrovirus-contaminated organism (e.g., page 141, left column, full paragraph; page 141, paragraph bridging columns; paragraph bridging pages 141-142).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saulnier et al (Molecular Therapy, Vol. 13, No. 1, pages 142-150, January 2006, available online September 12, 2005, cited as reference 9 on the IDS filed 2/5/2021; see the entire reference) in view of Haynes et al (WO 2015/051255 A1, cited as reference 2 on the IDS filed 4/302018; see the entire reference).
The teachings of Saulnier et al are described above and applied as before.

Haynes et al teach providing Sf21 insect cells that are free of Sf9 rhabdovirus (e.g., paragraphs [0009], [0016] and [0027]).  Haynes et al teach blocking rhabdovirus gene expression by siRNA or antisense oligonucleotides targeted to the rhabdovirus genome (e.g., paragraph [0027]).  Haynes et al teach that one can detect whether Sf9 rhabdovirus is present, such as by RT-PCR (e.g., paragraphs [0005], [0019] and [0035]).  Haynes et al teach that there is a need in the art for insect cells that are free of contaminating virus to produce products from the cells that are free of contaminating viruses and suitable for human therapies (e.g., paragraph [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method curing cells of a virus of Saulnier et al to substitute the HEp-2 cells and poliovirus with the Sf21 cells and Sf9 rhabdovirus of Haynes et al in order to provide the predictable result of providing a process to cure Sf21 cells of Sf9 rhabdovirus.  Saulnier et al teach it is within the ordinary skill in the art to use siRNAs to cure cells of virus, and to use RT-PCR to detect the presence of virus, and Haynes et al teach the use of siRNA molecules against Sf9 rhabdovirus to provide Sf21 cells free of Sf9 rhabdovirus, and to use RT-PCR to detect the presence of virus.  Thus, one would have had a reasonable expectation of success in making the substitution.  
One would have been motivated to make such a modification in order to receive the expected benefit of curing Sf21 cells of Sf9 rhabdovirus to provide for virus free cells to produce products free of contaminating viruses and suitable for human therapies as taught by Haynes et al.  Furthermore, one would have been motivated to use the steps of the method taught by Saulnier et al in order to adapt a known procedure to other cells and viruses.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. The application and mechanism of action of ribavirin in therapy of hepatitis C. Antiviral Chemistry and Chemotherapy, Vol. 23, pages 1-12, 2012.  Thomas et al teach that ribavirin is a water-soluble, guanosine nucleoside analogue that mimics other purines including inosine and adenosine (e.g., page 1, left column, last full sentence).
Crawford et al. Persistent baculovirus infections: Spodoptera frugiperda NPV and Autographa californica NPV in Spodoptera frugiperda Cells. Archives of Virology, Vol. 78, pages 65-79, 1983.  Crawford et al teach the selection of cured cells from nuclear polyhedrosis virus (NPV) infected Spodoptera frugiperda SF21 cells by diluting and culturing cells.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699